Case: 4:18-cr-00975-CDP Doc. #: 318 Filed: 02/26/21 Page: 1 of 2 PageID #: 1397




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                   Plaintiff,                    )
                                                 )
 vs.                                             )    Case No.: S1-4:18-cr-975-CDP
                                                 )
                                                 )
 DUSTIN BOONE,                                   )
 STEVEN KORTE, and                               )
 CHRISTOPHER MYERS,                              )
           Defendants.                           )

       DEFENDANT MYERS’ FIRST MOTION FOR EXTENSION OF TIME TO FILE
          RESPONSE TO THE GOVERNMENT’S FIRST MOTION IN LIMINE

         COMES NOW Defendant, Christopher Meyers, by and through counsel, and moves this

Court to extend the time to file a response to the Government’s First Motion in Limine by 2 days.

Given the size and scope of discovery in this case and the amount of evidence at issue, additional

time is requested as to provide “defendant...the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence.” 18 U.S.C. § 3161(h)(7)(B)(iv).

         WHEREFORE, Defendant respectfully requests this Court extend the time to file a

response to the Government’s First Motion in Limine by 2 days.



                                             Respectfully submitted,

                                      By:    /s/ Adam D. Fein___________________
                                             Adam D. Fein, # 52255 MO
                                             Attorney for Defendant
                                             120 S. Central Avenue, Suite 130
                                             Clayton, Missouri 63105
                                             (314) 862-4332/Facsimile (314) 862-8050
                                             Email: afein@rsflawfirm.com
Case: 4:18-cr-00975-CDP Doc. #: 318 Filed: 02/26/21 Page: 2 of 2 PageID #: 1398




                               CERTIFICATE OF SERVICE

        By signature below, I hereby certify that on February 26, 2021, the foregoing was
electronically filed with the Clerk of the Court and served via electronic mail upon Assistant
United States Attorneys Carrie Constantin (carrie.costantin@usdoj.gov) and Robert F. Livergood
(rob.livergood@usdoj.gov).

                                                  /s/ Adam D. Fein
